ON SUGGESTION OF ERROR.
Upon the trial in the court below, it was the contention of the appellee that on a charge account of $3,592.41, covering land rent as well as for money advanced and supplies furnished between the 15th day of February and the 27th day of September, he was entitled to charge and receive 8% interest per annum for an entire year on the full amount, although fully paid at the end of such period; and the court below, in effect, so held. Upon the appeal here, he took the position, prior to the rendition of the original opinion herein, that he was at least *Page 91 
entitled to charge and receive 8% interest per annum on the entire account from February 15th through October 15th (because of the execution in his favor of a note by the appellant accordingly), and that this was true without regard to when a large portion of the items of money advanced and supplies furnished were received by the appellant during the period covered by the note. Many of the items were advanced within thirty days of the full and final payment of the account. In fact, an item of $100 on which 8% interest for a full year was charged and received was for an attorney's fee which was not paid out by the appellee on behalf of the appellant until a week after he had collected the $100 plus a year's interest from the appellant. In the original opinion, this Court rejected the contention of the appellee, and held that interest begins to run on each advance of the consideration from the date the items are received by the debtor; and further held that in view of the fact that, when the interest in so calculated, the amount received by the appellee in this case amounted to more than 20% interest per annum on the account, the full amount of both principal and interest collected by him was forfeited in the sum of $2,279.91, and for the recovery of which decree was rendered here in favor of the appellant. Now, the appellee points out for the first time, on suggestion of error, that the rate of interest charged, as shown by his book entries, on a number of the items advanced during the early part of the period in question, did not exceed 20% and that these items of principal should be eliminated from the judgment rendered against him. However, we decline to now consider a point made for the first time on suggestion of error, and which should have been covered in the original argument and briefs. The account was rendered as an entirety in answer to the appellant's bill for a discovery, and the case has been determined both in the court below and on appeal here solely on the other issues previously raised, as hereinbefore mentioned. Eady et *Page 92 
al. v. State, 153 Miss. 696, 122 So. 199; City of Laurel v. Fox,154 Miss. 755, 762, 122 So. 484, 124 So. 73; Warren County v. Mississippi River Ferry Company, 170 Miss. 183, 194, 154 So. 349, 155 So. 349; State ex rel. Suddoth v. Tann, 172 Miss. 162, 167,158 So. 777, 159 So. 539. In the Eady Case, it was said: "It is rarely the case that this court will notice, on a suggestion of error, a new contention, one not assigned or argued on the submission of the case. As a general rule it is no more permissible on appeal to present a case in halves or by piecemeal than it would be on the original trial." Cited numerous authorities.
Suggestion of error overruled.